 

Exhibit 10.8

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 19th day of May 2006 by and
between SAJAN, INC., a Minnesota corporation having its principal executive
offices in the State of Wisconsin (the “Company”) and ANGELA ZIMMERMAN, an
individual resident of the State of Wisconsin (the “Employee”). 

RECITALS

WHEREAS, the Employee has been an “at-will” employee of the Company prior to the
date hereof, serving as the Company’s Chief Operating Officer for an annual
salary of $50,000, and without benefit of a written employment agreement; and

WHEREAS, the Company and the Employee desire to enter into this Agreement to set
forth all terms and conditions of the Employee’s employment by the Company. 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company desire to enter into this Agreement, upon the terms and conditions
hereinafter set forth. 

AGREEMENT

1.                   Employment; Duties.

1.1                The Company hereby agrees to employ the Employee on a
full-time basis, and the Employee hereby accepts such employment.  The Employee
shall serve as the President and Chief Operating Officer of the Company.  The
Employee will render such business and professional services in the performance
of Employee’s duties, consistent with Employee’s position within the Company, as
shall reasonably be assigned to Employee by the Company’s Board of Directors
(the “Board”).  The period of the Employee’s employment under this Agreement is
referred to herein as the “Employment Term.”

1.2                During the Employment Term, the Employee will perform
Employee’s duties faithfully and to the best of Employee’s ability and will
devote Employee’s full business efforts and time to the Company.  For the
duration of the Employment Term, Employee agrees not to actively engage in any
other employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board. 

2.                   At-Will Employment.  The parties agree that Employee’s
employment with the Company will be “at-will” employment and may be terminated
at any time with or without cause upon written notice.  Employee understands and
agrees that neither Employee’s job performance nor promotions, commendations,
bonuses or the like from the Company give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
Employee’s employment with the Company.

 

1

 

--------------------------------------------------------------------------------



 

3.                   Term.  The term of this Agreement is one (1) year beginning
on the date hereof.  This Agreement will automatically renew for additional
successive one (1) year terms unless (i) at least thirty (30) days before the
end of the then-current term, the Company provides written notice to the
Employee that it does not want to renew, or (ii) otherwise terminated pursuant
to the terms of this Agreement.

4.                   Compensation and Related Matters.

4.1                Salary.  During the Employment Term, the Company will pay to
the Employee a base salary of $110,000 per annum; provided that such amount may
be increased from time to time as determined by the Board at its discretion (the
“Base Salary”).  The Base Salary shall be paid in monthly or other installments
in accordance with the general practice of the Company from time to time. 

4.2                Bonus.  The Employee shall be eligible to receive bonus
payments from time to time in an amount as determined in the sole discretion of
the Board.   

4.3                Fringe Benefits.  The Employee shall be entitled to
participate in and to receive benefits, without duplication, under such profit
sharing, pension, life insurance, accident insurance, health insurance,
hospitalization and all other “Employee Benefit Plans,” as said term is defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, as the Company may establish and maintain from time to time during the
term hereof and for which the Employee qualifies.

4.4                Vacation.  The Employee shall be entitled to vacation in each
fiscal year, determined in accordance with Company’s vacation policy in effect
on the date hereof and from to time during the term hereof.  The Employee shall
also be entitled to all paid holidays and personal days given by Company to its
employees generally. 

4.5                Expenses.  The Company will reimburse the Employee for all
reasonable business expenses incurred in performing services hereunder, upon the
Employee’s presentation to the Company from time to time of itemized accounts
describing such expenditures, all in accordance with the Company’s policy in
effect from time to time with respect to the reimbursements of business
expenses.

4.6                Withholding.  All payments to the Employee under this Section
4 shall be subject to required withholding for federal and state income taxes,
FICA contributions and other required deductions.

 

2

 

--------------------------------------------------------------------------------



 

5.                   Termination.

5.1                By the Company for Death or Disability or For Cause.  The
Company may terminate the Employee’s employment hereunder for any reason or for
no reason, including but not limited to for death or disability or for Cause. 
For purposes of this Agreement, “Cause” is defined as (i) a material act of
dishonesty made by Employee in connection with Employee’s responsibilities as an
employee, (ii) Employee’s commission of a felony, (iii) Employee’s gross
misconduct, (iv) Employee’s continued substantial violations of Employee’s
employment duties after Employee has received a written demand for performance
from the Company that specifically sets forth the factual basis for the
Company’s belief that Employee has not substantially performed Employee’s duties
or (v) Employee’s continued material breach of this Agreement or any
confidentiality or proprietary information agreement between Employee and the
Company after Employee has received a written notice that specifically sets
forth the factual basis for the Company’s belief that Employee has breached this
Agreement or any confidentiality or proprietary information agreement between
Employee; provided, that any breach of Sections 7.1 or 7.3 of this Agreement
shall constitute a continuing material breach which is not subject to cure by
Employee. 

5.2                By the Employee for the Company’s Breach.  The Employee may
terminate Employee’s employment hereunder for a failure by the Company to comply
with any material provision of this Agreement that has not been cured within
thirty (30) days after written notice of such noncompliance has been given by
the Employee to the Company. 

5.3                Notice of Termination.  Any termination of the Employee’s
employment by the Company or by the Employee shall be communicated by written
notice of termination to the other party hereto, which shall describe whether
such termination was for Cause.  The parties acknowledge that any written notice
of noncompliance delivered under Section 5.2 does not constitute the notice of
termination of this Agreement required by this Section 5.3. 

5.4                Date of Termination.  The “Date of Termination” shall mean: 
(a) if the Employee’s employment is terminated by Employee’s death, the date of
Employee’s death; and (b) if the Employee’s employment is terminated for any
other reason, the date on which a notice of termination is given or, in the
event of termination by the Employee, the date on which the Employee stops
providing services to the Company. 

6.                   Compensation Upon Termination or During Disability.

6.1                During Disability.  Upon Employee’s termination for
disability, the Employee shall be entitled to all amounts to which the Employee
is entitled pursuant to Company disability plans, programs and policies all in
accordance with the terms thereof.

 

3

 

--------------------------------------------------------------------------------



 

6.2                Death.  If the Employee’s employment is terminated by
Employee’s death, the Company shall, within ten (10) days following the date of
the Employee’s death, pay to the Employee’s estate or the Employee’s designated
beneficiary any unpaid portion of the Base Salary through the Date of
Termination, and, thereafter, payment of any other amounts to which the Employee
is entitled pursuant to Company death benefit plans, programs and policies in
accordance with the terms thereof. 

6.3                By the Company For Cause or By the Employee without Cause. 
If the Employee’s employment is terminated by the Company for Cause or by the
Employee for any reason other than Company’s uncured breach of the terms hereof,
the Company shall pay the Employee any unpaid portion of the Base Salary and any
accrued vacation time through the Date of Termination at the rate in effect at
the time notice of termination is given and the Company shall have no further
obligations to the Employee under this Agreement. 

6.4                By the Company Without Cause or by the Employee For the
Company’s Breach.

(a)                Severance.  If (a) the Company terminates the Employee’s
employment without Cause, or (b) the Employee properly terminates employment
pursuant to Section 5.2, the Employee will be entitled to continuing payments of
the Employee’s Base Salary for twelve (12) months following the Date of
Termination (such payment, the “Severance Payment”) (to be paid in monthly or
other installments in accordance with the general practice of the Company from
time to time).  

(b)               In addition to the Severance Payment, the Employee shall be
entitled to receive all other unpaid amounts, if any, to which Employee is
entitled under this Agreement under any compensation plan or program of the
Company, at the time such payments are due (such payments pursuant to Section
6.4(a) and this Section 6.4(b), the “Severance Payments”). 

6.5                Conditions to Receive Severance Payments.  Notwithstanding
anything to the contrary in this Agreement, the Severance Payments will be
provided to the Employee only to the extent the Employee satisfies and complies
with the following conditions:  (i) the Employee complies with all surviving
provisions of this Agreement, including without limitation Sections 7, 8, 9 and
10 and any additional non-competition agreement, non-solicitation agreement,
confidentiality agreement or invention assignment agreement signed by Employee;
and (ii) Employee executes and delivers to the Company, and does not revoke, a
full general release, in a form reasonably acceptable to the Company, releasing
all claims, known or unknown, that Employee may have against the Company, and
any subsidiary, affiliate or related entity, their officers, directors,
employees and agents, arising out of or any way related to Employee’s employment
or termination of employment with the Company.

 

4

 

--------------------------------------------------------------------------------



 

7.                   Disclosure of Confidential Information.

7.1                Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means any information that is not
generally known to the public that relates to the existing or reasonably
foreseeable business of the Company which has been expressly or implicitly
protected by the Company or which, from all of the circumstances, the Employee
knows or has reason to know that the Company intends or expects the secrecy of
such information to be maintained.  Confidential Information includes, but is
not limited to, information relating to the Technology (as defined below),
information contained in or relating to the development plans or proposals,
marketing plans or proposals, strategies, financial statements, budgets, pricing
formulas, customer and vendor information, employee information, technical
information, know-how, trade practices, trade secrets and other proprietary
information of the Company, whether written, oral or communicated in another
type of medium, whether disclosed directly or indirectly, whether disclosed
prior to or after the date of this Agreement, whether originals or copies and
whether or not legal protection has been obtained or sought under applicable
law.  The Employee shall treat all such information as Confidential Information
regardless of its source and whether or not marked as confidential.  For
purposes of this Agreement, Confidential Information shall not include
information that has become public through no fault of the Employee. 

7.2                Technology.  The Employee recognizes that the Company is
engaged in the business of developing proprietary language translation and
globalization solutions and other technologies (hereinafter the “Technology”),
and that such Technology is kept in strict confidence by the Company.  The
Employee is aware that the Technology is vital to the Company’s success.  The
Employee further understands that the success of the Company depends, to a great
extent, on its ability to protect Confidential Information, including that
comprising the Technology, from unauthorized disclosure, use, or publication. 
Inasmuch as the Employee will gain knowledge of or have access to the
Confidential Information about the Technology, in whole or in part, in the
course of employment, the Employee acknowledges that the Company is and will be
entrusting the Employee with this valuable information.  The Employee
understands that the Company is engaged in a continuous program of research,
development, and marketing of its present and future solutions, services, and
products, and the enhancement of its Technology. 

7.3                The Employee Shall Not Disclose Confidential Information. 
The Employee will not, during the Employment Term or following the Employment
Term, use, show, display, release, discuss, communicate, divulge or otherwise
disclose Confidential Information to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever, except in connection with
and only to the extent required for the performance of the Employee’s
obligations hereunder, without the prior written consent or authorization of a
duly authorized officer of the Company. This covenant and restriction shall
continue to be binding upon the Employee after termination of any employment or
other relationship with the Company and is an independent covenant.

 

5

 

--------------------------------------------------------------------------------



 

7.4                Title.  All documents or other tangible or intangible
property relating in any way to the business of the Company which are conceived
or generated by the Employee in performing Employee’s duties for the Company or
come into the Employee’s possession during the term of this Agreement shall be
and remain the exclusive property of the Company.  At termination or whenever
requested to do so by the Company, the Employee agrees to return all such
documents, and tangible and intangible property, and all copies thereof,
including, but not limited to, all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables, magnetic
tapes, computer files or disks, calculations or copies thereof, which are the
property of the Company or which relate in any way to the business, customers,
products, practices or techniques of the Company, and all other property of the
Company, including, but not limited to, all documents.

7.5                Compelled Disclosure.  In the event a third party seeks to
compel disclosure of Confidential Information by the Employee by judicial or
administrative process, the Employee shall promptly notify the Board of such
occurrence and furnish to the Board a copy of the demand, summons, subpoena or
other process served upon the Employee to compel such disclosure, and will
permit the Company to assume, at its expense, but with the Employee’s
cooperation, defense of such disclosure demand.  In the event that the Company
refuses to contest such third party disclosure demand under judicial or
administrative process, or if a final judicial order is issued compelling
disclosure of Confidential Information by the Employee, the Employee shall be
entitled to disclose such information in compliance with the terms of such
administrative or judicial process or order without violating Employee’s
obligations under this Agreement. 

8.                   Inventions.

8.1                Employee Original Works.  The Employee has identified on
Schedule A, attached hereto and incorporated herein by reference, a complete
list of all inventions or improvements which have been made or conceived or
first reduced to practice by the Employee alone or jointly with others prior to
the date of this Agreement, which the Employee desires to exclude from the
operation of this Agreement.  If there is no such list on Schedule A, the
Employee represents that the Employee has made no such inventions or
improvements at the time of signing this Agreement.

 

6

 

--------------------------------------------------------------------------------



 

8.2                Definition of Inventions.  The term “Inventions” for purposes
of this Agreement shall mean developments, designs, creations, code,
improvements, original works of authorship, formulas, processes, know-how,
techniques, inventions, or other protectable proprietary information or
developments, whether or not protection has been obtained or applied for under
applicable laws.

8.3                Disclosure of Inventions.  The Employee hereby agrees to
disclose promptly to the Company (or any persons designated by it) all
Inventions:  (i) which are made or conceived or reduced to practice by the
Employee, either alone or jointly with others, during the Employment Term, or
which are reduced to practice during the period of twelve (12) months following
the Employment Term that relate to or are useful in the present or future
business of the Company; or (ii) which result from tasks assigned the Employee
by the Company or the Board under this Agreement, or from the Employee’s use of
premises or other resources owned, leased or contracted for by the Company. 

8.4                Ownership of Inventions.  The Employee agrees that all
Inventions described in Section 8.3 which the Company, in its sole discretion,
determines to be related to or useful in its business or its research or
development, or which result from work performed by the Employee for the
Company, shall be the sole and exclusive property of the Company and its
assigns, and the Company and its assigns shall have the right to use or to apply
for patents, copyrights or other statutory or common law protections for such
Inventions in any and all countries.  The Employee further agrees to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries.  To that end, the
Employee will execute all documents for use in applying for and obtaining such
patents, copyrights and other statutory or common law protections therefor and
enforcing the same, as the Company may desire, together with any assignments
thereof to the Company or to persons or entities designated by the Company.  The
Employee’s obligations under this Section 8.4 shall continue beyond the
Employment Term, but the Company shall compensate the Employee at a reasonable
rate after such termination for time actually spent by the Employee at the
Company’s request in providing such assistance. 

8.5                Works for Hire.  The Employee hereby acknowledges that all
original works of authorship which are made by the Employee (solely or jointly
with others) within the scope of the Employee’s engagement by the Company under
this Agreement, which are protectable by copyright are “works for hire”, as that
term is defined in the United States Copyright Act (17 U.S.C., Section 101).

 

7

 

--------------------------------------------------------------------------------



 

8.6                Power of Attorney.  In the event the Company is unable, after
reasonable effort, to secure the Employee’s signature on any document needed to
apply for, obtain or enforce any intellectual property rights relating to any
Invention with respect to which the Employee has made an inventive contribution,
whether because of the Employee’s unavailability, or physical or mental
incapacity, or for any other reason whatsoever, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agents and attorneys-in-fact to act for and in the Employee’s
behalf and stead solely for and in connection with the execution and filing of
any such documents with the same legal force and effect as if such acts were
performed by the Employee.

9.                   Employee’s Representations and Warranties.

9.1                No Breach of Prior Agreements.  The Employee represents and
warrants that performance of the terms of this Agreement as a employee of the
Company does not and will not cause the Employee to breach any agreement,
commitment or understanding the Employee has with any other party, whether
formal or informal, to assign to such other party inventions the Employee may
hereafter make, or to keep in confidence proprietary information of such other
party which the Employee acquired or learned prior to the Employee’s engagement
by the Company. 

9.2                Proprietary Information of Others.  The Employee represents
and warrants that the Employee has not brought and will not bring to the Company
or use for the benefit of the Company, any materials or documents of a former
employer (which, for purposes of this paragraph, shall also include persons,
firms, corporations and other entities for which the Employee has acted or is
currently acting, as an independent contractor or employee) that are not
generally available to the public or to the trade, unless the Employee has
obtained written authorization from any such person or entity permitting the
Employee to retain and use said materials or documents.  With respect to any
materials or documents that the Employee may bring to the Company for use in the
course of this Agreement, the Employee hereby further represents and warrants
that the Employee’s use (or the Company’s use) of such materials or documents
will not violate the intellectual property rights of any former employer of the
Employee, or any other party. 

10.                Subsequent Competition.

10.1            Customers and Vendors.  During the Employment Term, and for a
period of one (1) year following the termination of this Agreement, the Employee
shall not, either directly or indirectly, either alone or in concert with
others, solicit or entice or in any way divert any customer or vendor of the
Company as of the date of any such termination, to do business with any business
entity in competition with the Company, if the Employee’s knowledge of the
identity of, and other pertinent information about, any such customer or vendor
was learned by the Employee in the course and scope of this Agreement, and could
not otherwise be obtained from public sources or records.

 

8

 

--------------------------------------------------------------------------------



 

10.2            Business.  During the Employment Term, the Employee agrees not
to plan or otherwise take any preliminary steps, either alone or in concert with
others, to set up or engage in any business enterprise, or become an employee,
consultant or advisor to any business enterprise, that is a “Competitor” (as
defined below) of the Company.  For a period of one (1) year after the
Employment Term, the Employee will not accept any employment from, or engage in
any activities with, any entity which the Company determines in good faith is a
Competitor of the Company.  For the purposes of this Section 10.2, a
“Competitor” is any business enterprise that is involved in the development
and/or marketing of (a) services, products or technology utilized in language
translation or globalization, or (b) any other services, products or technology
that the Company has developed or sold in the past two years immediately prior
to such date, is currently developing or selling, or which the Company could
reasonably be expected to develop or sell in the future.  For the purpose of
clarity, nothing in this section 10.2 shall constitute a waiver or termination
of the provisions of this Agreement regarding the non-disclosure of Confidential
Information or the non-solicitation of the Company’s customers, vendors, or
employees. 

10.3            Solicitation of Company Employees.  During the Employment Term,
and for a period of one (1) year following the Employment Term, the Employee
will not, directly or indirectly, alone or in concert with others, induce or
attempt to induce for Employee’s benefit or that of any third party or solicit
any of the Company’s employees, officers, suppliers, consultants, independent
contractors or vendors who have held any such position or provided any goods or
services to the Company at any time during twelve (12) months preceding the date
of termination of the Employee’s employment for employment or other engagement
by any other company which is, by any reasonable standard, in competition with
the Company.  The Employee understands that the above restraint is necessary in
order to reduce the risk that the Company’s Confidential Information will be
disclosed to and used by its competitors to its detriment. 

10.4            Subsequent Notification.  Upon the termination of this
Agreement, the Employee hereby authorizes the Company to notify any other party,
including without limitation, the Employee’s future employers, future partners,
and customers of the Company, as to the existence of this Agreement, and the
existence of the Employee’s covenants and responsibilities with respect to the
Confidential Information entrusted to the Employee hereunder. 

10.5            Nature of Restrictions.  Nothing contained in this Agreement
shall be construed to prevent the Employee from engaging in a lawful profession,
trade, or business after the termination of this Agreement.  This Agreement
shall be construed only as one which prohibits the Employee from engaging in
acts which are unfair to the Company, and which are in violation of the
confidence and trust reposed in the Employee by the Company with respect to
their Confidential Information and intellectual property.

 

9

 

--------------------------------------------------------------------------------



 

10.6            Claim Not a Defense.  The existence of any claim or cause of
action by Employee against the Company shall not constitute a defense to the
enforcement of Employee’s obligations herein.

11.                Survival of Restrictive Covenants.  The provisions of
Sections 7, 8, 9 and 10 of this Agreement shall survive the termination of this
Agreement, and shall be binding upon the Employee following the termination of
the Employee under this Agreement.  Such covenants shall be deemed and construed
as separate agreements independent of any other provisions of this Agreement;
and the existence of any claim or cause of action by the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of any or all such Sections. 

12.                Remedies.  The Employee acknowledges that irreparable injury
will result to the Company if the Employee violates any of the covenants in
Sections 7 (Disclosure of Confidential Information), 8 (Inventions), 9
(Employee’s Representations and Warranties) and 10 (Subsequent Competition) of
this Agreement, and that the Company cannot adequately ascertain or quantify its
damages or be compensated therefor by money damages.  The Employee hereby
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to reimbursement from the Employee of the
Company’s reasonable attorneys’ fees and costs incurred in successfully
enforcing its rights under this Agreement; and further agrees to the entry by a
court of an injunction or other equitable remedy enjoining the Employee’s breach
without the necessity of proof of actual damages respecting any such violation
by the Employee. 

13.                Arbitration.  Any claim, dispute or controversy arising out
of this Agreement, the interpretation, validity or enforceability of this
Agreement or the alleged breach thereof shall be submitted upon the request of
either party to binding arbitration in Minneapolis, Minnesota; provided,
however, that this arbitration provision shall not preclude the Company from
seeking injunctive relief as provided in Section 12. Such arbitration shall
proceed in accordance with the then-governing rules of the American Arbitration
Association (“AAA”) for Employment Dispute Resolutions or Commercial
Arbitration, at the option of the petitioner.  Judgment upon the award rendered
may be entered and enforced in any court of competent jurisdiction.  It is
agreed that the parties shall choose a single, neutral arbitration from among a
panel of not less then seven (7) proposed arbitrators and that the parties may
have no more than two (2) panels of arbitrators presented to them by the AAA. 
The parties agree that they will share equally the fees of the arbitrator, and
they shall each be responsible for their own attorneys’ fees and costs and any
filing fee paid by them unless the arbitrator determines that one party shall
pay a greater portion of such costs and fees and states the justification
therefor.  THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

10

 

--------------------------------------------------------------------------------



 

14.                Miscellaneous.

14.1            Recitals.  The recitals to this Agreement are true and correct
and constitute a part of this Agreement. 

14.2            Assignment.  The rights and benefits of the Company and its
permitted assigns under this Agreement shall be fully assignable and
transferable to any other entity (subject to that entity’s assumption of the
obligations hereunder):  (i) which is an affiliate of the Company, as that term
is defined under federal securities law; or (ii) which is not an affiliate and
with which the Company has merged or consolidated, or to which it may have sold
substantially all its assets in a transaction in which it has assumed the
liabilities of the Company under this Agreement.  In the event of any such
assignment or transfer, all covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against the successors and assigns of
the Company.  This Agreement shall not be assignable by the Employee without the
prior written consent of the Company, but all obligations and agreements of the
Employee hereunder shall be binding upon and enforceable against the Employee
and Employee’s successors.

14.3            Notices.  All notice, requests, and other communications from
any of the parties hereto to another shall be in writing and shall be considered
to have been fully given or served if personally delivered, telecopied, sent by
national overnight delivery service, or sent by first class, certified or
registered mail, return receipt requested, postage prepaid, to the party at the
party’s or its address as provided below, or to such other addresses such party
may hereinafter designate by written notice to the other parties: (a) if to the
Company, to Sajan, Inc., 625 Whitetail Blvd., River Falls, WI 54022, Attention:
Board of Directors, or (b) if to the Employee, to the address last shown for
Employee in the records of the Company.  Such notice shall be deemed to be
received when delivered if delivered personally, upon receipt of electronic sent
confirmation (or other confirmation of receipt) if telecopied, the next business
day if sent by a national overnight delivery service, or three (3) business days
after the date mailed if sent by certified or registered mail.  Any notice of
any change in such address shall also be given in the manner set forth above. 
Whenever the giving of notice is required, the giving of such notice may be
waived in writing by the party entitled to receive such notice.

 

 

11

 

--------------------------------------------------------------------------------



 

14.4            Governing Law; Jurisdiction.  This Agreement, and the legal
relations between the parties, shall be governed by, and construed in accordance
with, the laws of the State of Minnesota without regard to such state’s
conflicts or choice of law provisions.  The parties consent to jurisdiction of
the courts of such state and/or its Federal District Courts, and agree that
venue is proper in Hennepin County, for those matters not subject to
arbitration. 

14.5            Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement, and supersedes all other prior and contemporaneous agreements
and undertaking, both written and oral, between the parties hereto relating to
the subject matter hereof.  There are no representations, warranties, covenants,
statements, conditions, terms of obligations other than those contained herein
or relating to the subject matter hereof.  No amendments or modifications to or
variations of this Agreement shall be deemed valid unless in writing and
executed by the Employee and the Company. 

14.6            Meanings of Pronouns; Singular and Plural Words.  All pronouns
used in this Agreement shall be deemed to refer to the masculine, feminine,
neuter, singular and plural, as the identity of the person to which or to whom
reference is made may require.  Unless the context in which any word is used
shall clearly indicate to the contrary, words used in the singular shall include
the plural, and words used in the plural shall include the singular.

14.7            Interpretation.  When a reference is made in this Agreement to
Sections or Subsections such reference shall be to a Section or Subsection of
this Agreement unless otherwise indicated.  Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.”

14.8            Benefit.  This Agreement shall inure to the benefit of and be
enforceable by the Employee or by the Employee’s personal and legal
representatives, executors, administrators, heirs, devisees and legatees.

14.9            No Waiver.  No delay on the part of either party in exercising
any right hereunder shall operate as a waiver of such right, nor shall any
waiver, express or implied, by either party of any right hereunder, or of any
failure to perform hereunder or breach hereof by either party, constitute or be
deemed to constitute a waiver of any other failure to perform hereunder or
breach hereof by either party, whether of a similar or dissimilar nature
thereto.

 

12

 

--------------------------------------------------------------------------------



 

14.10         Attorneys’ Fees.  If any litigation shall ensue between the
parties concerning the interpretation of or performance under this Agreement,
the prevailing party shall recover from the nonprevailing party its reasonable
attorneys’ and other fees and expenses, if and to the extent fixed by the court.

14.11         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
counterparts shall together constitute one and the same instrument.

14.12         Headings.  The headings used in this Agreement are for the
convenience of the parties and shall not be deemed to be a part of this
Agreement.

14.13         ADVICE OF COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND EMPLOYEE HAS READ AND UNDERSTANDS ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

(Remainder of Page Intentionally Left Blank)

 

 

 

 

 

 

 

 

 

13

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement on the day and year first written above.

 

 

 

COMPANY:  SAJAN, INC.

 

 

 

/s/ Shannon Zimmerman

 

  Shannon Zimmerman, CEO

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Angela Zimmerman

 

  Angela Zimmerman, An Individual

 

 

EXHIBIT A

to Sajan, Inc./Angela Zimmerman

Employment Agreement

 

List of Prior Inventions

 

 

Title

Date

Identifying Number or Brief Description

 

NONE. 

 

 

 

 

 

 

Signature of Employee:

/s/ Angela Zimmerman

 

 

 

Date:

May 19, 2006

 

 

 

14

 

--------------------------------------------------------------------------------



 

 

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (“Amendment No. 1”) is made effective this 1st day of
February, 2010 by and between SAJAN, INC. (the “Company”) and ANGEL ZIMMERMAN
(the “Employee”) (collectively the “Parties”). 

RECITALS

A.            The Employee and the Company are parties to an employment
agreement dated May 19, 2006 (the “Employment Agreement”).

B.            The Company and the Employee desire to and have agreed to amend
and restate certain terms of the Employee’s employment as set forth in the
Employment Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties desire to
enter into this Amendment No. 1, upon the terms and conditions hereinafter set
forth. 

AGREEMENT

1.                  Ratification of Employment Agreement.  The Company and
Employee hereby ratify the Employment Agreement and their respective obligations
under such agreement, except as provided herein.

2.                  Amendment of Employment Agreement.  The Company and the
Employee hereby amend the Employment Agreement as follows:

2.1          The text of Section 2 of the Employment Agreement, entitled
“At-Will Employment” is hereby deleted in its entirety, and Section 2 is hereby
amended to read in its entirety as follows to preserve the numbering of the
remaining Sections in the Employment Agreement:

2.  [Reserved.]

 

2.2         The text of Section 3 of the Employment Agreement is hereby amended
and restated as follows:

 

               3.             Term.  The term of this Agreement is one (1) year
beginning on the date hereof.  This Agreement will automatically renew for
additional successive one (1) year terms unless (i) at least 30 days before the
end of the then-current term, the Company provides written notice to the
Employee that it does not intend to renew; or (ii) Employee’s employment is
otherwise terminated as set forth in Section 5 of this Agreement.

 

 

15

 

--------------------------------------------------------------------------------



 

 

3.                  Continuation of Employment Agreement.  Except as herein
expressly amended, the Employment Agreement shall continue in full force and
effect.

4.                  Further Assurances.  The parties hereto agree to take any
and all action reasonably requested by the Company to authorize and give effect
to this Amendment No. 1.

5.                  Counterparts.  This Amendment No. 1 may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which counterparts shall together constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment No. 1
to the Employment Agreement on the day and year first written above.

 

 

SAJAN, INC.

 

 

 

 

 

/s/ Shannon Zimmerman

 

By: Shannon Zimmerman

 

Its: CEO

 

 

 

 

 

/s/ Angel Zimmerman

 

Angel Zimmerman, An Individual

 

 

 

 

 

 

 

 

(Signature Page to Amendment No. 1 to Employment Agreement)

 

16

 

--------------------------------------------------------------------------------